786 F.2d 1166
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TERRELL DEMOLITION INC., DENNIS CONTRACTING INC., J.B.M.PLUMBING HEATING ELECTRICAL INC., Plaintiffs-Appellantsv.CITY OF CINCINNATI, ET AL, Defendants-Appellees.
86-3040
United States Court of Appeals, Sixth Circuit.
2/7/86

S.D.Ohio
APPEAL DISMISSED
ORDER
BEFORE:  KEITH, MARTIN and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of appellants' motion to proceed on the appeal in forma pauperis.


2
It appears from the record that on December 18, 1985, District Judge Spiegel denied the motion of the three corporate plaintiffs-appellants to proceed with their action as a pauper.  It appears that the three corporations are represented by their president, Mr. Dennis Mullins.  Mr. Mullins, on behalf of the three corporations, filed the notice of appeal.  It does not appear that Mr. Mullins is an attorney.  It does not appear from the records of this Court that an attorney has entered an appearance and is representing the appellants.  A corporation may not appear otherwise than through an attorney and may not be represented by its president in federal court.  Southwest Exp. Co., Inc. v. I.C.C., 670 F.2d 53 (5th Cir. 1982); United States v. 9.19 Acres of Land, Marquette Co., Mich., 416 F.2d 1244 (6th Cir. 1969).


3
It is ORDERED that the appeal be and hereby is dismissed.